Citation Nr: 9901769	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-32 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen the veterans claim of entitlement to 
service connection for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1972.

This case comes before the Board of Veterans Appeals (Board) 
from a rating decision rendered in February 1995, in which 
the St. Petersburg, Florida, Regional 

Office (RO) of the Department of Veterans Affairs (VA) denied 
the veterans petition to reopen his claim of entitlement to 
service connection for an acquired psychiatric disorder.  The 
veteran subsequently perfected an appeal of that decision.

In an August 1998 Board decision, this case was remanded to 
the RO for clarification as to whether the veteran desired a 
hearing before a member of the Board.  The veteran declined a 
hearing.  Accordingly, this case is properly before the Board 
for appellate consideration.


FINDINGS OF FACT

1.  The  veterans claim of entitlement to service connection 
for an acquired psychiatric disorder was denied by the RO in 
a May 1974 decision, from which the veteran did not perfect 
an appeal.

2.  The evidence received subsequent to May 1974 is relevant 
to the issue, has not been previously submitted and when 
reviewed in conjunction with the evidence that had been 
previously submitted is significant enough that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

1.  The ROs May 1974 rating decision, wherein the veterans 
claim of entitlement to service connection for an acquired 
psychiatric disorder was denied, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104(a) (1998).

2.  The evidence received subsequent to the unappealed May 
1974 rating decision is new and material, and serves to 
reopen the veterans claim of entitlement to service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the veterans petition to reopen his claim of 
entitlement to service connection for an acquired psychiatric 
disorder, the RO originally denied this claim in a May 1974 
decision finding that the veteran had no psychiatric 
impairment in service.  The appellant did not appeal this 
decision.  The appellant subsequently submitted a petition to 
reopen this claim in August 1975 to which the RO responded 
informing him that his claim had been previously denied.  In 
September 1980 and July 1982 the veteran again attempted to 
reopen his claim; however, after the RO sent a letter 
informing the veteran that new and material evidence was 
required to pursue the claim, he failed to submit additional 
evidence within one year of the letters, and these claims are 
deemed abandoned.  38 C.F.R. § 3.158(a) (1998).  

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  A two-step analysis is 
used to evaluate a claim to reopen.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  The first step involves a 
determination as to whether the evidence presented is new and 
material; and the second step is a review of all of the 
evidence of record to determine the outcome of the claim on 
the merits.  Id.  The second step is only required if the 
evidence presented is found to be new and material, and 
thereby sufficient to reopen the claim at issue; if the 
evidence is not new and material then review on the merits is 
not justified.  Manio, supra; see also Sutton v. Brown, 9 
Vet. App. 553, 562 (1996).

Pursuant to the applicable regulation, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence 

previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

In order to be new the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being new, the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be material, the evidence need not 
warrant revision of a previous decision.  Hodge v. West, No. 
98-7017, (Fed. Cir. Sept. 16, 1998).  The significant factor 
is whether there is a complete record for evaluation of an 
appellants claim.  Id.  Further, in determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In the present case, since the May 1974 RO decision, the 
veteran submitted service personnel records indicating that 
he had a behavior problem while in service, and was 
recommended for discharge due to character and behavior 
issues.  He also submitted personnel information concerning 
his suicide attempt in service.  Additionally, the record 
since May 1974 contains a November 1974 VA outpatient 
psychiatric treatment record diagnosing the veteran with 
acute anxiety reaction, and statements from three potential 
employers who claim that they could not hire or keep the 
veteran as an employee because of his nerves.

The evidence considered in the May 1974 decision included the 
veterans service medical records, but not his personnel 
records; a February 1974 VA psychiatric examination 
diagnosing chronic anxiety neurosis; and the report of a VA 
psychiatric hospitalization from November 1973 to January 
1974 showing discharge diagnoses of pseudoneurotic 
schizophrenia, depression secondary to sexual identity 
problems, alcohol and drug abuse, and paranoia secondary to 
sexual identity problems.  



Considering the newly submitted evidence in conjunction with 
the evidence previously of record, the Board finds that the 
new evidence is significant enough that the veterans claim 
cannot be fairly decided without its consideration.  
Moreover, the personnel records, statements by employers, and 
treatment record are new and not cumulative of previously 
submitted evidence, and material to the issue in that they 
discuss the basis for the veterans discharge and his 
actions/behavior in service, as well as providing additional 
information on his behavior since discharge.  Because the 
newly submitted evidence should be considered in order to 
provide a complete record for any determination on the 
veterans claim, the Board finds that the veteran has 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  Accordingly, his petition to reopen is 
granted. 


ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for an acquired 
psychiatric disorder, the petition to reopen that claim is 
granted.


REMAND

Having reopened the veterans claim, the Board finds that 
additional development of the record should be accomplished 
before making a determination.  Initially, the Board notes 
that in a September 1998 letter the veteran indicated that he 
was receiving treatment at an outpatient clinic in Miami, 
Florida, and that he applied for disability benefits from the 
Social Security Administration (SSA).  These records may be 
probative of the veterans claim.  Accordingly, the Board 
finds that the RO should contact the veteran and have him 
provide the treatment dates for his outpatient treatment, and 
authorization for the release of private medical records if 

the facility is not a VA treatment center.  Additionally, the 
RO should determine if the veteran was granted SSA disability 
benefits, and, if so, the SSA records should be requested and 
associated with the veterans claims folder for RO review.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 369-72 (1992); 
38 U.S.C.A. § 5103(a) (West 1991).

In addition to the above development, the Board finds that 
the RO should schedule the veteran for a VA psychiatric 
examination, and have the examiner review the claims file.  
The examiner should be requested to express an opinion as to 
whether the veterans current psychiatric disorder, if any, 
is related to his behavior problems or other events in 
service.  That is, the examiner should be requested to 
provide an opinion as to the date on onset and etiology of 
the veterans current psychiatric disorder.  Additionally, 
upon remand the veteran should be given the opportunity to 
add any recent lay or medical evidence to the record.  See 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998); Quarles v. Derwinski, 3 Vet. App. 129 (1992).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision at this time would not 
withstand judicial scrutiny.  For that reason, to ensure due 
process, the case is REMANDED to the RO for the following 
development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained since the 
last remand in August 1998 and which may 
not currently be in the claims file.  The 
veteran should also be requested to 
provide the dates of treatment at the 
outpatient treatment clinic at 5220 
Biscayne Boulevard, Miami, Florida, and 
written authorization for the release of 
private medical records if the facility 
is not a VA center.  



2.  The RO should also contact the 
veteran and inquire as to whether or not 
he has received a response from the SSA 
regarding his claim for disability 
benefits.  If he has been granted 
benefits by the SSA, the RO should take 
all appropriate steps to obtain all 
records compiled in conjunction with the 
Social Security Administrations award of 
disability benefits to the veteran, to 
include, but not limited to, the award 
decision and all medical records 
considered pursuant thereto.  These 
records should then be associated with 
the veterans claims folder.

3.  Upon receipt of any and all such 
records, the RO should accord the veteran 
a psychiatric examination.  The veterans 
claims folder must be made available to 
the examiner and reviewed prior to this 
examination.  The RO should notify the 
veteran of the consequences of failing to 
report for the examination.  The examiner 
should be specifically requested to 
provide an opinion as to the approximate 
date of onset of the veterans current 
acquired psychiatric disorder, if any, 
and an opinion as to whether any current 
psychiatric disorder is etiologically 
related to the veterans active service 
and/or the events therein.  All findings, 
and the reasons and bases therefor, 
should be set forth in a clear, logical 
and legible manner on the examination 
report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has 

been perfected, remains denied, the 
veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case, and given the 
opportunity to respond thereto with 
additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the 

	(CONTINUED ON NEXT PAGE)


decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).
- 2 -
